internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 2-plr-117423-00 date date x a b d1 year dear this responds to your letter dated date written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year a represents that x’s shareholders intended for x to be treated as an s_corporation for federal tax purposes as of year x's first taxable_year a and b x’s founding shareholders instructed and relied upon x’s attorney and accountant to file a timely form_2553 election by a small_business_corporation for x for year however due to a miscommunication between x’s attorney and accountant each assumed that the other had filed the form_2553 for x as a result a timely form_2553 was not filed for x for year a represents that x and x’s shareholders filed their tax returns for year consistent with the treatment of x as an s_corporation sec_1362 of the code provides that if a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year plr-117423-00 based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
